AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Kellie Trull Ford                                      JUDGMENT FOR ATTORNEY
                                                       FEES IN A CIVIL
                                                       JUDGMENT         CASECASE
                                                                  IN A CIVIL
                                Plaintiff,
         v.                                            Case Number: 2:16-cv-02614-APG-NJK
Carolyn W. Colvin


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
that Joshua Harris is awarded attorney's fees in the amount of $21,409.00. FURTHER ORDERED that Joshua
Harris shall reimburse plaintiff Kellie Trull Ford the amount of $7,700.00 for EAJA fees previously paid by
the Commissioner.




         11/7/2018
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
